Citation Nr: 9910903	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from May 1962 to September 
1966.  

This matter originates from an October 1992 decision by the 
Committee on Waivers and Compromises (COW) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $74,699.17.  The veteran appealed the denial to the Board 
of Veterans' Appeals (Board).  In a decision dated in August 
1996, the Board upheld the denial.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In a 
decision dated in August 1998, the Court vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with its decision.  Copies of the 
Court's decision in this matter, the brief of the appellant 
before the Court, the VA Secretary's Motion for Remand, and 
the appellant's reply brief have been placed in the claims 
file.  

Following an inquiry from the veteran, the Board in January 
1999 wrote to the veteran, furnishing a copy to his current 
representative, Disabled American Veterans, and afforded him 
the opportunity to submit additional argument and evidence in 
support of his appeal.  In February 1999, the veteran 
submitted additional evidence in support of his appeal and 
waived initial RO consideration of that evidence.  In March 
1999, the veteran's representative submitted a written 
argument in support of the claim of entitlement to waiver of 
an overpayment of disability compensation benefits.  


REMAND

The record shows that veteran established service connection 
for diabetes mellitus, which had been rated 60 percent 
disabling for many years.  In May 1981, the veteran was 
incarcerated for commission of a felony in November 1980.  In 
August 1992, the veteran's award of disability compensation 
was reduced to the 10 percent rate, effective July 26, 1981, 
resulting in the overpayment at issue on this appeal.  

In its decision in August 1996, the Board noted that the COW 
had held that there was no fraud, misrepresentation or bad 
faith on the veteran's part in the creation of the 
overpayment of compensation benefits and concurred in that 
decision.  However, the COW had held that the veteran had 
been at fault in the creation of the overpayment and that it 
would not be against equity and good conscience to require 
repayment of the debt.  The Board found that there was "some 
fault" on the veteran's part in the creation of the 
overpayment in failing to report his change of address to VA 
following his incarceration in May 1981.  The Board also 
found that recovery of the overpayment would not seriously 
impair his ability to meet his necessary living expenses.  

In its decision, the Board stated that the RO did not receive 
information of the veteran's incarceration until it was 
notified by the state of Ohio in 1992, a number of years 
following his incarceration.  The Court noted that in a 
February 1981 letter, the veteran authorized VA to release 
his claims file to his lawyers.  On that letter was a 
handwritten notation that stated:  "These documents copied 
pertained to the [v]eteran's disability.  They were to assist 
the attorney in a criminal case involving the [veteran]!!"  
In an April 1984 change of address form, the veteran entered 
a new address located in the Bronx, New York.  In a letter 
dated in March 1990, the veteran informed VA that he had 
obtained a divorce from his wife that month.  

The veteran contended before the Board that a waiver of 
recovery was warranted because a VA doctor had testified at 
his trial and that, accordingly, VA should have been aware of 
his legal situation.  The Court found that the Board had 
failed to discuss the veteran's contention that VA should 
have known of his potential incarceration because a VA doctor 
had testified at his criminal trial.  The Court also found 
that the Board had failed to mention the handwritten notation 
on the veteran's February 1981 letter showing that the 
veteran was involved in a criminal trial.  The Court 
therefore held that the Board's rationale for denying the 
waiver request was inadequate because it was unclear whether 
the Board balanced the fault of the debtor against the fault 
of VA in the creation of the overpayment.  The Court stated 
that such a balancing test is mandatory, citing 38 C.F.R. 
§ 1.965(a)(2).  

Because there is potential prejudice to the veteran if the RO 
does not first consider the arguments made by him and, 
especially, the discussion of this matter in the Court's 
decision and the pleadings of the parties, the Board is 
compelled to remand this matter for RO consideration.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  In particular, 
the RO should consider whether VA was on notice or 
constructive notice of the veteran's legal situation such as 
to amount to sole VA error in the creation of the 
overpayment.  The RO should investigate whether the veteran 
was properly notified at the time that he was awarded 
compensation, or thereafter, of the need to notify VA of any 
change in his status or his address likely to affect the 
payment of his compensation benefits.  See Jordan v. Brown, 
10 Vet. App. 171, 174 (1997) (while VA may have been on 
constructive notice that widow had remarried and that further 
investigation might have averted an overpayment, such VA 
error did not excuse the continued acceptance of dependency 
and indemnity compensation payments where widow was in 
receipt of rules governing payment of such compensation); 
Cullen v. Brown, 5 Vet. App. 510, 512 (1993) (VA more at 
fault than veteran in creation of overpayment where record 
shows that RO received copy of veteran's divorce judgment a 
month after it was granted but took no action until seven 
years later).  

In addition, the RO must discuss all of the elements 
enumerated in 38 C.F.R. § 1.965(a) to determine whether 
recovery of the overpayment in this case would be against 
equity and good conscience.  Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  The standard of "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:  

	(1)  Fault of the debtor.  Where the actions of the 
debtor contributed to the creation of the debt.  

	(2)  Balancing of faults.  Weighing of the fault of the 
debtor against that of VA.  

	(3)  Undue hardship.  Whether collection would deprive 
the debtor or his family of basic necessities.  

	(4)  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  

	(5)  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the debtor.  

	(6)  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.  38 
C.F.R. § 1.965(a). 

In its decision, the Court noted that the Board had referred 
to the RO for appropriate action the issue of apportionment 
of the veteran's disability compensation for his children 
while he was incarcerated but had not referred the issue of 
apportionment as it affected his spouse (prior to his 
divorce).  The Secretary's motion, at page three, stated that 
the Board's referral action was "appropriate with respect to 
benefits payable subsequent to 1992, but that it ignored 
Appellant's argument that he should be granted a waiver of 
that amount of his benefits that could have been apportioned 
to his wife and children between 1981 and 1992."  The Court 
stated:  "The Court trusts that the RO will consider all 
relevant apportionment rights in its decision."  

In February 1999, as indicated above, additional argument and 
evidence were received from the veteran in support of his 
appeal.  Although the veteran waived initial RO consideration 
of this evidence, the Board believes that remand is 
nevertheless required because the apportionment issues appear 
to be inextricably intertwined with the overpayment issue 
currently in appellate status.  The apportionment issues have 
not yet been developed for appellate consideration.  

In view of the foregoing and in accordance with the Court's 
decision, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should provide the veteran 
with an opportunity to submit any 
additional argument or evidence that he 
might have bearing on the issue or issues 
in this appeal.  Any material received 
from the veteran should be associated 
with the claims file. 

2.  The matter of entitlement to 
apportionment of the veteran's 
compensation benefits for his spouse 
prior to his divorce and/or for his 
children should be addressed.  

3.  Thereafter, the RO should review the 
entire record and determine whether 
recovery of the indebtedness in this case 
would be against the standard of equity 
and good conscience.  The RO should 
discuss all of the elements of equity and 
good conscience set forth above; in 
particular, the RO should address whether 
the RO was on constructive notice of the 
veteran's change in status and address 
due to his incarceration in 1981 and his 
divorce in 1990 and, if so, whether the 
fault of the debtor nevertheless 
outweighs the fault of VA in creation of 
the overpayment.  

4.  If the benefit sought on appeal 
remains denied in whole or in part, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should address all evidence and 
argument received since the statement of 
the case issued in December 1992, 
especially including the briefs of the 
parties before the Court and the evidence 
and argument submitted by the veteran and 
his representative subsequent to the 
Court's August 1998 decision.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


